Citation Nr: 1106991	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  09-16 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Shabnam Keyvan









INTRODUCTION

The Veteran served on active duty from September 2001 to December 
2004.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from multiple rating actions of the Nashville, 
Tennessee and Detroit, Michigan Regional Offices (ROs) of the 
Department of Veterans Affairs (VA), which, in pertinent part, 
denied service connection for hypertension.  [Due to the location 
of the Veteran's residence, the jurisdiction of his appeal 
remains with the RO in Detroit, Michigan.]  

In his December 2007 substantive appeal in relation to his claim 
for asthma/rhinitis, the Veteran expressed his disagreement with 
the December 2006 rating decision and his desire to appeal his 
hypertension claim to the Board.  The Board has therefore 
construed his December 2007 substantive appeal as his notice of 
disagreement (NOD) with respect to his hypertension claim.  See 
38 U.S.C.A. §7105 (2010).  The Veteran perfected a timely appeal 
for this claim in May 2009.  

Before the matter was certified to the Board, in a May 2009 
rating decision, the RO granted service connection for post 
traumatic stress disorder, rating it at 30 percent disabling, 
effective December 23, 2004.  The RO also granted service 
connection for chronic patellar tendonitis in the right knee, 
which was rated as 10 percent disabling, effective December 23, 
2004, and varicose veins, rated as noncompensably disabling, 
effective December 23, 2004.  The Board finds that the grant of 
service connection for these disabilities constitutes a full 
award of the benefits sought on appeal with respect to these 
issues.  See Grantham v. Brown, 114 F. 3d 156, 1158 (Fed. Cir. 
1997).  The record on appeal contains no indication that the 
Veteran has appealed the downstream elements of effective date or 
initial rating for these disabilities; thus, these matters are 
not in appellate status.  Therefore, the only issue remaining on 
appeal before the Board is whether the Veteran is entitled to 
service connection for hypertension.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  At no time during the current appeal period has the Veteran 
been diagnosed with hypertension that is causally or 
etiologically related to his active duty.  


CONCLUSION OF LAW

Hypertension was not incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the Veteran's claim.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2010).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the 
Court held that, upon receipt of an application for a service 
connection claim, VA is required to review the evidence presented 
with the claim and to provide the claimant with notice of what 
evidence not previously provided will help substantiate his/her 
claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Specifically, VA must notify the claimant of what is required to 
establish service connection and that a disability rating and 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In this regard, the Board notes that the RO issued to the Veteran 
a letter in September 2005 prior to the currently appealed rating 
decisions.  Therefore, the timing requirement of the notice has 
been met and to decide the appeal would not be prejudicial to the 
claimant.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The September 2005 letter satisfied the duty to notify provisions 
concerning his claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, at 187.  Specifically, this letter 
apprised him of what the evidence must show to establish 
entitlement to the benefit sought, what evidence and/or 
information was already in the RO's possession, what additional 
evidence and/or information was needed from the Veteran, what 
evidence VA was responsible for getting, and what information VA 
would assist in obtaining on the Veteran's behalf.  Also, in a 
March 2006 letter, the Veteran was informed of the laws and 
regulations governing the assignment of disability ratings and 
effective dates as required under Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

Any timing defect of the March 2006 letter was not prejudicial to 
the Veteran because he was subsequently provided adequate notice 
and was provided several years to respond with additional 
argument and evidence.  Also, his claim was readjudicated, and a 
Statement of the Case (SOC) was provided to him in May 2009  See 
Prickett v. Nicholson 20 Vet. App. 370 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a timing 
defect).  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  All identified and available VA and 
private treatment records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and the 
Board in connection with the Veteran's claim.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran was afforded VA examinations in October 2005 and 
October 2008 in connection with his claim for service connection 
for hypertension in accordance with 38 C.F.R. § 3.159 (c)(4).  
The Board finds both VA examinations to be adequate.  The 
examiner indicated that the Veteran's claims file had been 
reviewed prior to his examination.  The examination also included 
a review and discussion of the Veteran's existing medical 
records, an interview with the Veteran including a discussion 
regarding his medical history, and a thorough physical 
examination of the Veteran.  Based on the medical evidence of 
record, and an evaluation of the Veteran, the examiners provided 
their opinions regarding whether the Veteran had a diagnosis of 
hypertension.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination with respect to 
the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II.	Analysis

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent".  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt shall be 
given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable 
doubt arises regarding service origin, such doubt will be 
resolved in favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or disprove 
the claim.  38 C.F.R. § 3.102.  The question is whether the 
evidence supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.  

In the present appeal, the Veteran contends that he currently has 
hypertension as a result of his military service.  Specifically, 
he maintains that his hypertension was incurred in service.  See 
December 2007 NOD  The Board notes that the term hypertension 
refers to persistently high arterial blood pressure.  Medical 
authorities have suggested various thresholds ranging from 140 
mm. Hg systolic and from 90 mm. Hg diastolic.  See Dorland's 
Illustrated Medical Dictionary 909 (31st ed. 2007).  Similarly, 
for VA rating purposes, the term hypertension means that the 
diastolic blood pressure is predominantly 90 mm. or greater.  The 
term isolated systolic hypertension means that the systolic blood 
pressure is predominantly 160 mm. or greater with a diastolic 
blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Code 
7101, Note 1 (2010).  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the Veteran 
is not entitled to service connection for hypertension.  In the 
June 2001 enlistment examination, the Veteran was shown to have a 
blood pressure reading of 130/86, and he denied having a history 
of high or low blood pressure in his report of medical history.  
Chronological records of medical care dated from April 2002 to 
November 2004 reflect variable blood pressure readings which 
include, but are not limited to, readings of 136/73 (January 
2002), 142/92 (April 2002), 130/88 (May 7, 2002), 138/90 (May 20, 
2002); 128/78 (July 2002), 125/90 (October 2002), 128/90 (May 
2003), 134/88 (August 2003) and 141/86 (November 2004).  The 
Veteran's blood pressure reading at his July 2004 separation 
examination was shown to be 132/92, and he denied a history of 
high or low blood pressure in his medical history report.  

In the Summary of Defects and Diagnoses portion of the separation 
examination, the physician noted that the Veteran had borderline 
hypertension and recommended that he undergo a five day blood 
pressure check up.  Chronological records of medical care reflect 
the Veteran followed through and underwent a five day blood 
pressure check in both his right and left arm, on five separate 
days dated between July 21 - July 30, 2004.  The average for 
these readings was shown to be 138/82 in the left arm, and 132/85 
in the right arm.  As will be discussed further in the decision, 
while these findings reflect some elevated blood pressure 
readings, they do not constitute hypertension as there is no 
evidence of predominant elevation of blood pressure readings.  
Indeed, the Veteran's service treatment records are clear of any 
treatment for or diagnosis of hypertension.  

Where a Veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and hypertension becomes manifest to a degree of 10 percent 
or more within 1 year from date of termination of such service, 
such disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 
(2010).  Post-service VA treatment records reflect the Veteran's 
blood pressure to be 114/60 (February 2005 VA treatment note), 
and 142/68 (May 2005 VA treatment report).  The medical evidence 
of record does show that the Veteran sought treatment for his 
high blood pressure in August 2005, eight months after his 
separation from service.  During this treatment visit, the 
Veteran complained that his blood pressure was continuing to 
increase.  Upon physical examination, his blood pressure was 
shown to be 142/74.  The physician diagnosed the Veteran with 
borderline hypertension and opined that such condition was likely 
due to excessive alcohol consumption.  Pursuant to 38 C.F.R. § 
4.104, Diagnostic Code 7101, a 10 percent disability rating for 
hypertension is warranted when the diastolic pressure is 
predominantly 100 or more, or; systolic pressure is predominantly 
160 or more, or; the minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control.  Based on the 
Veteran's blood pressure readings within one year of his 
separation from service, the Veteran's hypertension was not shown 
to have manifested to a degree of 10 percent or more within one 
year from his separation from service.  Therefore, the Board 
finds that hypertension did not manifest in service or within one 
year thereafter.  

Indeed, the Board further observes that the post-service record 
on appeal is similarly negative for any treatment for or 
diagnosis of hypertension.  The Veteran was afforded a VA 
examination in October 2005 wherein his claims file and medical 
records were reviewed.  The examiner took note of the Veteran's 
variable blood pressure readings throughout his years in service.  
Upon physical examination, the Veteran's blood pressure was shown 
to be 140/90 (while standing), 140/90 (while sitting), and 140/90 
(while in supine position).  Based on her review of the claims 
file and physical evaluation of the Veteran, the examiner 
concluded that the Veteran did not have a diagnosis of 
hypertension.  

The remainder of the Veteran's post-service treatment records is 
clear for any complaints, findings or treatment of hypertension 
until several years after his separation from service.  Indeed, 
while a VA progress note dated in April 2008 reflects a blood 
pressure reading of 141/90, the next post-service medical 
evidence of record pertaining to the Veteran's hypertension is 
his October 2008 VA examination report.  

A prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as evidence 
of whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must 
consider all the evidence including the availability of medical 
records, the nature and course of the disease or disability, the 
amount of time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during combat 
conditions does not establish absence of disability and thus 
suggesting that the absence of medical evidence may establish the 
absence of disability in other circumstances).  Thus, when 
appropriate, the Board may consider the absence of evidence when 
engaging in a fact finding role.  See Jordan v. Principi, 17 Vet. 
App. 261 (2003) (Steinberg, J., writing separately) (noting that 
the absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 presumption of 
soundness).  

The Veteran explained that he was experiencing hypertension and 
instances of elevated blood pressure readings on and off during 
his October 2009 VA examination.   The examiner reviewed the 
Veteran's claims file and medical records, as well as prior VA 
examination reports, and noted that his records reflected no 
documentation of hypertension.  The examiner further observed 
that the Veteran was not taking any medication for his 
hypertension, and while progress notes from his primary physician 
revealed elevated blood pressure findings, there were no findings 
of hypertension.  According to the examiner, the Veteran did not 
follow any specific diet or lifestyle modification, he did not 
report any specific symptoms related to hypertension, and there 
was no documentation of serial blood pressure records.  Upon 
physical examination, the Veteran's blood pressure findings were 
shown to be 130/84, 124/80 and 124/80.  In conclusion, the 
examiner determined that the Veteran did not have a current 
diagnosis of hypertension.  

As such, the Veteran has not been diagnosed with hypertension at 
any point during the instant appeal period.  In this regard, the 
existence of a current disability is the cornerstone of a claim 
for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see 
Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  Evidence 
must show that the Veteran has had the disability for which 
benefits are being claimed at some point during the pendency of 
the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) 
(noting that the requirement of a current disability is satisfied 
when the claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of that 
claim and that a claimant may be granted service connection even 
though the disability resolves prior to the Secretary's 
adjudication of the claim).  Because the medical evidence does 
not establish that the Veteran has been diagnosed with 
hypertension at any point during the pendency of his claim, the 
Board finds that the Veteran is not entitled to service 
connection for hypertension.  

Again, although the Veteran might sincerely believe that he has 
hypertension that is related to service, the Veteran, as a lay 
person, is not competent to make such a diagnosis.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, any statements 
by the Veteran regarding such diagnosis and etiology or onset do 
not constitute competent medical evidence on which the Board can 
make a service connection determination.  

Because the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt provisions do not 
apply.  Accordingly, the Board concludes that service connection 
for hypertension is not warranted.  


ORDER

Entitlement to service connection for hypertension is denied.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


